Citation Nr: 1452009	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  

The Veteran provided testimony during a video conference hearing before the undersigned in March 2013.  A transcript is of record.  

Additional evidence in the form of lay assertions submitted by the Veteran's fellow servicemen were received after the issuance of the May 2012 Statement of the Case, and have been scanned into the VBMC claims file.  However, during his hearing, the Veteran waived RO consideration of any newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran had military service in Thailand from May 1967 to January 1969, where he was likely exposed to herbicides.  


CONCLUSION OF LAW

The Veteran has prostate cancer that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

The Veteran contends that his prostate cancer is related to his exposure to herbicides in service.  Specifically, he claims to have been exposed to herbicides while stationed in Thailand from May 1967 to January 1969.

The Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a) (6), 3.307(d) (1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  Among those enumerated diseases is prostate cancer.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Veteran's service personnel records show that he served in Thailand during the Vietnam War.  He had no demonstrated service in Vietnam; nor has he claimed otherwise.

Consequently, in order to be entitled to presumptive service connection for his prostate cancer as related to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  During his March 2013 Board hearing, the Veteran testified that upon completing his training, and beginning in May 1967, he was transported to the USASTRATCOM FAC BKK facility in Bang Pla, Thailand, which was located 30-35 miles south of Bangkok, Thailand.  According to the Veteran, although he worked as an electronic technician, and his military occupational specialty (MOS) was that of Fixed Plant Carrier Repairman, there were no military policeman at their unit, and as such, he and his fellow service men were often responsible for performing guard duty, which included securing the perimeter of the compound and walking the fence line.  The Veteran testified that he performed guard duty approximately once a month during his duration at this unit.  The Veteran also described how the perimeter of the fence line was routinely sprayed with herbicides and commented that the spraying occurred in wide swaths surrounding the fenced area.  In a statement read at the hearing, the Veteran recalled observing civilian and Army personnel spraying chemicals from 50 gallon drums on a weekly basis, and noted that areas that were sprayed eventually turned brown within hours after application.  See March 2013 Hearing Transcript, pp. 3-10.  

A signed statement submitted by one of the Veteran's fellow servicemen and friends, T.S., and dated in October 2012, further supports recollections provided by the Veteran regarding the duties undertaken and performed by U.S. soldiers while serving in Bang Pla, Thailand.  In his statement, T.S. explained that he was also a part of the 1st Signal Brigade of the 29th Signal Group headquartered at the USASTRATCOM facility in Bang Pla.  According to T.S., due to the inconsistency and unreliability of the Thai guards, their supervisors regularly instructed U.S. military personnel to patrol the perimeters of the base to ensure that the area surrounding their unit was secure.  T.S. recalled often "going on patrol on the perimeters of the base like most of the rest of base workers, often rapping the helmet of the Thai soldiers on duty in the guard shack to wake them up."  According to T.S., security at their base was a primary concern due to the lack of preparedness and alertness of the Thai guards.  T.S. also recalled the routine spraying of herbicides not only on the fence line, but in wide swaths on each side of the fences, so to eliminate or lessen the threat of infiltration by intruders.  T.S. further notes that he personally observed a team of American soldiers and Thai local nationals "load chemicals from Army drab 55 barrel drums with colored bands around the middle in the motor pool area into swamp buggies with trailer sprayers" and when he asked them what they were spraying, a U.S. solder replied "2,4,5 T."  

In a June 2010 statement, a former service men who may have served alongside the Veteran, L.W., noted that he also served at Bang Pla during the Vietnam war, and attested to the fact that he, along with other military personnel, were assigned to patrol the area around the communication site at Bang Pla, Thailand.  L.W. also wrote that he and his fellow service men were tasked with loading empty barrels of herbicides onto a truck so they could be moved from the front side of the operations building to the back.  

A May 2011 Diagnostic report reflects that the Veteran was diagnosed with having prostatic adenocarcinoma.  A July 2011 operative report reflects that the Veteran underwent a robotic assisted laparoscopic radical prostatectomy and bilateral pelvic lymphadenectomy.  He had a post-operative diagnosis of clinically localized prostate cancer.  

VA has repeatedly acknowledged that herbicides were used around the perimeters of various U.S. bases and field stations in Thailand in the 1960s and 70s.  See, e.g., VBA Fast Letter 09-20 (May 6, 2009); Compensation Service Bulletin (December 2011); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure.  

In the present case, the Board notes the Veteran had lengthy service of twenty months at a U.S. military facility in Thailand.  Although his official MOS was that of Fixed Plant Carrier Repairman, he has repeatedly asserted that his unofficial duties also required that he perform guard duty and routine perimeter checks surrounding the Bang Pla base to ensure that his unit was secure.  The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  The Veteran is also competent to testify that his work in Thailand required him to routinely perform duties which took him to the perimeter of the base or to various other defoliated areas around the base.  The Veteran's assertions are further supported and corroborated by a number of credible lay assertions submitted by former service men, and other U.S. soldiers who were stationed in Bang Pla, Thailand during the Vietnam War, and who have all attested to the fact that they were regularly assigned with patrolling the perimeter of this base.  In light of this evidence, the Board finds that the Veteran was thus likely exposed to herbicides during his period of service.  Additionally, he has presented medical evidence of a diagnosis of prostate cancer, rendered by a competent medical expert.  Therefore, in light of 38 U.S.C.A. § 5107, herbicide exposure is conceded by the Board, and service connection for prostate cancer is granted on a presumptive basis.


ORDER

Entitlement to service connection for prostate cancer is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


